BLOODWORTH, Justice (concurring in the result) :
I concur only in the result reached by the court as expressed in the majority opinion authored by Justice Coleman.
I must respectfully disagree with the majority’s holding that the trial court erred in rendering its decree “because the complainant is undertaking to make the instant suit a substitute for the appeal in the condemnation case.” For, I do think there is a field of operation for a declaratory judgment action to reform an “offer of sale” in a proper case, though not in the instant case.
HEFLIN, C. J., concurs.